EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney JAMES S. BULLOUGH on 7/8/2022.
In claims: Please replace claims 1, 5, 7, 9-10, 12, 14-16, 18-20 with amended claims 1, 5, 7, 9-10, 12, 14-16, 18-20 below:

















1. (Currently Amended) A method of synchronization control of folders containing emails in a first electronic mailbox hosted by a first server and folders in a second electronic mailbox hosted on a second server in a computing system, the first electronic mailbox being replicated from the second electronic mailbox, wherein the method comprising: 
receiving, by a processor, interaction signals; 
 	calculating, by the processor, prioritization scores for a first folder and a second folder based on the interaction signals, wherein a first prioritization score of the calculated prioritization scores for the first folder differs from a second prioritization score of the calculated prioritization scores for the second folder, and wherein the first folder and the second folder are folders from the first electronic mailbox;
implementing, by the processor, a first synchronization rule for the first folder and a second synchronization rule for the second folder based on a difference in the first prioritization score and the second prioritization score;
synchronizing, by the processor, the first folder at the first electronic mailbox hosted at the first server with another corresponding folder at the second electronic mailbox hosted at the second server according to the implemented first synchronization rule and the second folder at the first electronic mailbox with the another corresponding folder at the second electronic mailbox according to implemented second synchronization rule.

5. (Currently Amended) The method of claim 1, wherein calculating the prioritization scores for second score to failure corresponding to the second folder;  deriving the first prioritization score by summing the assigned first score with other scores assigned to additional interactions or failures corresponding to the first folder; and deriving the second prioritization score by summing the assigned second score with further scores assigned to additional interactions or failures corresponding to the second folder.

6. (Currently Amended) The method of claim 1, further comprising: subsequent to calculating the first prioritization score corresponding to the first folderfirst and second prioritization scores as a function of elapsed time.

7. (Currently Amended) The method of claim 1 wherein: the first synchronization rule indicates that the first folder is to be synchronized with the another corresponding folder at the second electronic mailbox; and the second synchronization rule indicates that the second folder is not to be synchronized with the another corresponding folder at the second electronic mailbox.  

9. (Currently Amended) The method of claim 1, further comprising: sorting the first folder and the second folder into a synchronization sequence according to the first prioritization score and the second prioritization scoreprior to synchronizing the second folder with the another corresponding folder at the second electronic mailbox.  

10. (Currently Amended) A computing device for processing electronic messages, the computing device comprising: a processor; and a memory containing instructions executable by the processor to cause the computing device to:
 receive interaction signals; 
 calculating prioritization scores for a first folder and a second folder based on the interaction signals, wherein a first prioritization score of the calculated prioritization scores for the first folder differs from a second prioritization score of the calculated prioritization scores for the second folder, and wherein the first folder and the second folder are folders from a first electronic mailbox; 
implementing a first synchronization rule for the first folder and a second synchronization rule for the second folder based on a difference in the first prioritization score and the second prioritization score; and 
5Application No. 17/136,842 Amendment "A" dated June 23, 2022 synchronizing the first folder at the first electronic mailbox hosted at a first server with another corresponding folder at a second electronic mailbox hosted at a second server according to the implemented first synchronization rule and the second folder at the first electronic mailbox with the another corresponding folder at the second electronic mailbox according to the implemented second synchronization rule.

12. (Currently Amended) The computing device of claim 10 wherein the memory includes additional instructions executable by the processor to cause the computing device to: receive additional data representing a signal indicating that a user has explicitly requested synchronization of the first folder;
increase the first prioritization score corresponding to the first folder based on the received signal indicating that the user has explicitly requested synchronization of the first folder; and 
according to the increased first prioritization score and the second prioritization score, further increase a synchronization priority of the first folder relative to a synchronization priority 

14. (Currently Amended) The computing device of claim 10, wherein the memory includes additional instructions executable by the processor to cause the computing device to: 
receive additional interaction signals indicating that a processing workload of the first folder at the first server exceeds a threshold;
 decrease the first prioritization score corresponding to the first folder based on the additional interaction signals indicating that the processing workload of the first folder at the first server exceeds the threshold; and according to the decreased first prioritization score and the second prioritization score, decrease a synchronization priority of the first folder relative to a synchronization priority 

15. (Currently Amended) The computing device of claim 10, wherein the memory includes additional instructions executable by the processor to cause the computing device to: receive additional interaction signals indicating that a processing workload of the second folder at the first server exceeds a threshold;
 decrease the second prioritization score corresponding to the second folder based on the received additional interaction signals indicating that the processing 7Application No. 17/136,842 Amendment "A" dated June 23, 2022 workload of the second folder at the first server exceeds the threshold;
and according to the first prioritization score and the decreased second prioritization score, further increase a synchronization priority of the first folder relative to a synchronization priority 

16. (Currently Amended) The computing device of claim 10, wherein the memory includes additional instructions executable by the processor to cause the computing device to: sort the first and second folders into a synchronization sequence according to the first and second prioritization scores; wherein to synchronize the first folder includes to synchronize the first folder at the first electronic mailbox hosted at the first server with the another corresponding folder at the second electronic mailbox hosted at the second server and the second folder at the first electronic mailbox with the corresponding folder at the second electronic mailbox according to the synchronization sequence.  

18. (Currently Amended) The method of claim 17, further comprising: receiving additional data representing a signal indicating that the user has explicitly requested synchronization of the first folder; and further increasing the synchronization priority of the first folder relative to a synchronization priority 

19. (Currently Amended) The method of claim 17, further comprising: receiving additional data representing a signal indicating that the user has explicitly requested synchronization of the second folder; and decreasing the synchronization priority of the first folder relative to a synchronization priority 

20. (Currently Amended) The method of claim 17, further comprising: sorting the first and second folders into a synchronization sequence according to a first and second scores; and wherein synchronizing the first folder includes synchronizing the first folder at the first electronic mailbox hosted at the first server with the another corresponding folder at the second electronic mailbox hosted at the second server and the second folder at the first electronic mailbox with the another corresponding folder at the second electronic mailbox according to the synchronization sequence.  











 Allowable Subject Matter
Claims 1, 3-12, 14-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior arts of the record such as Bank teaches grouping users or devices into one or more categories and sharing or synchronizing data-sets or data-set settings of both with users and devices in a shared category (paragraph 11). Huang teaches the bookmarks in database 920 can also be uploaded to, and downloaded from, the local PC.  Upon activation by the user, a bookmark synchronization application 932 is executed and runs in the background on the local PC.  At the designated times, application 932 grabs the bookmarks from database 920 and loads the local PC with the retrieved bookmark information.  Thus, the bookmarks on the local PC are synchronized with the bookmarks on the virtual desktop.  The browser loaded on the local PC, including Netscape.TM.  and Internet Explorer.TM.  can also have access to the bookmarks (paragraph 89).  Brown teaches send a search query to a mail server to identify email messages that are associated with folders of an email mailbox on the mail server other than an inbox folder; select one or more folders of the email mailbox to synchronize on the mobile device based on the identified email messages; and retrieve, from the mail server, one or more email messages associated with the selected folders (paragraph 10).
None of the prior arts of the record teaches wherein:
calculating prioritization scores for a first folder and a second folders based on the interaction signals, wherein a first prioritization score of the calculated prioritization scores for the first folder differs from a second prioritization score of the calculated prioritization scores for the second folder, and wherein the first folder and the second folder are folders from the first electronic mailbox; implementing a first synchronization rule for the first folder and a second synchronization rule for the second folder based on a difference in the first prioritization score and the second prioritization; and synchronizing the first folder at the first electronic mailbox hosted at the first server with another corresponding folder at the second electronic mailbox hosted at the second server according to the implemented first synchronization rule and the second folder at the first electronic mailbox with the corresponding folder at the second electronic mailbox according to the implemented second synchronization rule (as claims 1, 10); and
 receiving interaction signals indicating, an interaction of a user with an email in a first folder in the first electronic mailbox or has interreacted with the first folder directly; and a failure of performing a synchronization operation between a second folder in the first electronic mailbox at the first server and a corresponding folder of the second electronic mailbox at the second server; upon receiving the interaction signals, increasing a first synchronization priority of the first folder relative to a second synchronization priority of the second folder; and synchronizing the first folder at the first electronic mailbox hosted at the first server with another corresponding folder at the second electronic mailbox 8Application No. 17/136,842 Amendment "A" dated June 23, 2022 hosted at the second server and the second folder at the first electronic mailbox hosted at the first server with the corresponding folder at the second electronic mailbox hosted at the second server according to the increased relative synchronization priority of the first folder over the second folder (in claim 17).

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169